Citation Nr: 1439919	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-27 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic headaches for purposes of entitlement to accrued benefits, currently evaluated as 50-percent disabling.

2.  Entitlement to an increased rating for scar residual of head injury for purposes of entitlement to accrued benefits, currently evaluated as 10-percent disabling.

3.  Entitlement to special monthly compensation based on aid and attendance/ housebound for purposes of entitlement to accrued benefits.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease for purposes of entitlement to accrued benefits.

5.  Entitlement to service connection for Parkinson's disease for purposes of entitlement to accrued benefits.
6.  Entitlement to a total disability rating based on individual unemployability (TDIU) for purposes of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to July 1947.  The Veteran died in October 2009.  The appellant is his adult daughter. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in White River Junction, Vermont that denied the benefits sought on appeal.

The appellant appeared at a hearing at the Agency of Original Jurisdiction in November 2010 before a decision review officer (DRO).  A transcript of the hearing testimony is associated with the claims file.  The appellant withdrew her request for a Travel Board hearing.  See 38 C.F.R. § 20.702 (2013).

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with this appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to service connection for Parkinson's disease for purposes of entitlement to accrued benefits, the increased rating claims, including a TDIU, and the aid and attendance claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1999 rating decision denied entitlement to service connection for Parkinson's disease due to in-service head trauma.  The appealed the decision.

2.  In June 2001, through his representative, the Veteran withdrew his appeal.  Upon the withdrawal of the appeal, the March 1999 rating decision became final.

3.  In September 2009, prior to his death, the Veteran applied for increased ratings for his service-connected disabilities, and he applied to reopen his claim for entitlement to service connection for Parkinson's disease due to an in-service head injury.  VA did not adjudicate his claim prior to his death.

4.  The evidence added to the record since the March 1999 rating decision triggers the need for additional assistance to the appellant.

CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied entitlement to service connection for Parkinson's disease due to in-service head trauma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204 (2013).

2.  New and material evidence to reopen a claim for entitlement to service connection for Parkinson's disease due to in-service head trauma has been received.  The claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 3.1000(a)(5).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A January 2011 AOJ letter informed the appellant of what was required to prove her claim and VA's duty to assist her.  See 38 C.F.R. § 3.159.  She makes no assertion of a lack of assistance or of being unaware.  Hence, the Board finds VA complied with the VCAA notice and assistance requirements, and further discussion would serve no useful purpose.

Standing of Appellant

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution.  38 C.F.R. § 3.57.  

Analysis

In May 2010, pursuant to the appellant's application, the AOJ paid her $300.00 for burial benefits.  She indicated on the November 2009 application that she paid $1,295.00 in funeral expenses, and she claimed service connection for the cause of the Veteran's death.  VA received the appellant's formal claim in November 2010.  In as much as there is a difference between general and service-connected burial benefits, the appellant is a proper claimant for any accrued benefits due to the extent of her paid out-of-pocket expenses.  See 38 C.F.R. § 3.1000(a)(5).

Background of Parkinson's Disease Claim

VA received the Veteran's initial claim of entitlement to service connection for Parkinson's disease in March 1999.  In a February 1999 letter, the Veteran asserted he had no family history of the disease, and he asserted his development of it was due to in-service head trauma he sustained in 1946 when he fell from a truck.  To support his claim, he included general literature on Prior History of Head Trauma In Parkinson's Disease.

A March 1999 rating decision noted the AOJ reviewed the service treatment records and the claims file as part of the adjudication of the Veteran's claim.  The service treatment records document the Veteran's in-service head trauma in March 1946 from which he lost consciousness for one to two minutes.  The Veteran was treated as an inpatient for five days.  Physical examination on admission revealed a one and one-half inch scalp laceration.  Deep tendon reflexes were normal, and there were no positive neurological symptoms.  Skull X-rays were read as negative for a skull fracture.  The diagnosis was mild concussion, and he was returned to full duty at the end of his hospitalization.  The claims file also included an April 1997 VA brain examination.  The primary purpose of the examination was the Veteran's posttraumatic headaches, which were not service connected at the time.

The examiner noted the Veteran's, his wife's, and the appellant's reported history, which included the 1946 head trauma.  The examiner noted a prior medical history remarkable for coronary artery disease, two heart attacks, and skin cancer.  The Veteran's wife and the appellant reported the Veteran had a lot of memory difficulties with recent events and, over the prior 10 years, he had a resting tremor of the right upper extremity, and he frequently lost his balance.  The examiner noted the clinical examination of the Veteran revealed evidence of Parkinson's disease and an early dementia which the examiner opined had no relationship to the Veteran's in-service head trauma.  The examiner advised the Veteran's wife and the appellant to seek follow-up for management of his neurological problems.

The March 1999 rating decision noted the above and determined there was no causal connection between the Veteran's Parkinson's disease and his active service, to include the in-service head trauma.  In an October 1999 VA Form 9 related to another claim, the Veteran indicated his disagreement with the March 1999 rating decision.  See 38 C.F.R. § 20.201.  Prior to issuance of a Statement of the Case (SOC), however, in June 2001, through his representative, the Veteran withdrew his appeal.  Upon withdrawal of the appeal, the March 1999 rating decision became final.  38 C.F.R. §§ 20.204, 20.302.

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court Of Appeals For Veterans Claims stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Although the AOJ apparently determined new and material evidence to reopen the claim was received and reopened the claim and adjudicated it on the merits, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).

Analysis

The evidence added to the record since the March 1999 rating decision includes more recent general literature on research into the potential link between prior head trauma and subsequent development of Parkinson's disease, and an opinion by a Doctor of Education (Ed.D.), R.C.S., President of a brain injury society and a blast injury institute.  Dr. S submitted two studies on the impact of traumatic brain injury, and he opined the latest research supported a linkage between severe head trauma and later development of Parkinson's disease.

For purposes of determining if new and material evidence is received, all new evidence is presumed credible-that is, it is not tested for weight.  Hence, at this juncture of the appeal, the Board does not consider the fact Dr. S is not a physician but, instead, considers his professed knowledge of the research on the subject.  Cf. Wise v. Shinseki, 26 Vet. App. (2014).  Thus, the Board finds the newly received evidence relates to previously unestablished elements of the claim and triggers the need for additional assistance.  As such, it is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Although the Board reopens the claim, it is not sufficiently developed for a final decision on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease for purposes of entitlement to accrued benefits.  The claim is reopened.  The appeal is granted solely to that extent.


REMAND

As part of the assistance provided the appellant, the AOJ did in fact obtain a medical review of the claims file and a nexus opinion.  The May 2011 examination report reflects the examiner noted the absence of an autopsy report and neural imaging of the Veteran's brain.  The Board notes, however, that private records of Richard Lango, M.D., reference CT's of the Veteran's brain conducted in November 2004 and December 2007.  The Board deems it appropriate for the VA examiner to review the images, if available, and the examination report, if in fact it was not done as part of the 2011 review.  The other claims are inextricably intertwined with the Parkinson's disease claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ will obtain any needed releases from the appellant and contact Dr. Lango and inquire if the actual images of the November 2004 and December 2007 CT's of the Veteran's brain are still extant.  If so, obtain copies of the CT images.  All efforts to obtain the images should be documented in the claims file.

2.  After the above is complete, regardless of whether any images are obtained, send the claims file to the examiner who conducted the May 2011 medical review.  Ask the examiner if review of the CT images, or the examination reports in the claims file if the images are not available, changes in any way the nexus opinion noted in the May 2011 examination report?  The examiner is asked to provide a full explanation as to why or why not.

In the event the examiner who conducted the May 2011 review of the claims file is no longer available, refer the claims file to an equally qualified examiner.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After all of the above is complete, review the appellant's claim de novo.  If the benefits sought on appeal remain denied, issue a Supplemental (SOC) and allow an appropriate time for a response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


